Citation Nr: 0801042	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  98-21 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for status-post right 
knee replacement, currently rated at 30 percent. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1990 to September 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which confirmed 
and continued a previous 20 percent schedular rating for 
chondromalacia of the right knee, postoperative status.  
Following a total right knee replacement surgery in August 
2005, a 100 percent schedular rating was assigned, effective 
August 23, 2005, and a 30 percent schedular evaluation was 
assigned from October 1, 2006.  


FINDINGS OF FACT

1.  For the period prior to August 23, 2005, the veteran's 
right knee disability required several surgeries and the 
functional impairment was equivalent to flexion limited to 30 
degrees, and extension limited to 10 degrees. 

2.  For the period beginning October 1, 2006, the veteran's 
right knee disability has been manifested by chronic 
residuals consisting of severe painful motion in the affected 
extremity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent rating 
for chondromalacia of the right knee, postoperative status, 
with limitation of flexion, for the period prior to August 
23, 2005 are not met.  38 U.S.C.A. §§ 1155, 5103 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.68, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Code (DC) 5003, 5010, 5260 (2007).

2.  The criteria for a separate 10 percent rating for 
chondromalacia of the right knee, postoperative status, with 
limitation of extension, for the period prior to August 23, 
2005 are met.  38 U.S.C.A. §§ 1155, 5103 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.68, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code (DC) 5003, 5010, 5260 (2007).

3.  The criteria for a 60 percent rating for status-post 
right knee replacement for the period beginning October 1, 
2006 are met.  38 U.S.C.A. §§ 1155, 5103 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.68, 3.321, 4.1, 4.2, 4.7, 4.10, 
4.71a, DC 5055 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2002, May 2004, and October 
2005, the RO satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  In August 
2006, the RO also notified the veteran of the process by 
which initial disability ratings and effective dates are 
established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
 
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured.  The veteran has been medically evaluated in 
conjunction with his claim.  Thus, the duties to notify and 
assist have been met.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

For the period prior to August 23, 2005

For this period, the veteran's right knee has been rated as 
20 percent disabling under DC 5010-5258.  Under DC 5258, for 
dislocation of semilunar cartilage, a 20 percent evaluation 
is the maximum schedular evaluation allowable.  As the 
veteran's right knee is currently rated 20 percent disabling, 
a higher rating under this code is not available.  38 C.F.R. 
§ 4.71a, DC 5258.

The Board has considered other relevant criteria relating to 
the right knee.  Under DC 5257, a knee impairment with 
recurrent subluxation or lateral instability is rated 20 
percent when moderate and 30 percent when severe.  38 C.F.R. 
§ 4.71a, DC 5257.  In this case, a May 1997 VA examination 
report noted no evidence of ligament laxity, an April 2002 VA 
examination report noted that there was no current recurrent 
subluxation or lateral instability, and in July 2003 it was 
noted that the veteran's knees were stable with varus, 
valgus, anterior, and posterior stress.  In December 2004, 
the right knee was stable and without laxity on valgus and 
varus stress.  In October 2005, the veteran's right knee was 
stable on examination.  A July 2006 VA examination report 
likewise noted that there was no instability.  Therefore, 
there is no showing of recurrent subluxation or lateral 
instability and no basis for a compensable evaluation under 
DC 5257.  VA's Office of General Counsel (General Counsel) 
has determined that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997).  However, without a showing of subluxation or 
instability, a separate evaluation is not for application.

Higher evaluations are not available under DCs 5259 and 5263 
for symptomatic removal of semilunar cartilage and genu 
recurvatum, respectively, as 10 percent is the maximum rating 
available. 38 C.F.R. § 4.71a, DCs 5259, 5263.  Therefore, 
consideration under DCs 5259 or 5263 is not warranted.

It was noted that the veteran wore a brace (e.g. in May 1997 
and April 2005) and he has been shown to have screws in the 
tibia with deformity of the tibial tubercles as noted in the 
July 2006 VA examination report.  However, there is no 
evidence of nonunion or malunion of the tibia and fibula, so 
evaluation under DC 5262 (which has ratings ranging from 10 
to 40 percent) is not warranted. 38 C.F.R. § 4.71a, DC 5262.

The veteran has been shown to have x-ray evidence of 
arthritis of the right knee. Traumatic arthritis 
substantiated by x-ray findings is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  
According to DC 5003, the diagnostic code which rates 
impairment resulting from degenerative arthritis, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.

Limitation of flexion of the knee is rated as follows: 
flexion limited to 60 degrees (0 percent); flexion limited to 
45 degrees (10 percent); flexion limited to 30 degrees (20 
percent); and flexion limited to 15 degrees (30 percent). 38 
C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated as follows: 
extension limited to 5 degrees (0 percent); extension limited 
to 10 degrees (10 percent); extension limited to 15 degrees 
(20 percent); extension limited to 20 degrees (30 percent); 
extension limited to 30 degrees (40 percent); and extension 
limited to 45 degrees (50 percent). 38 C.F.R. § 4.71a, DC 
5261.

In May 1997, the veteran's right knee demonstrated range of 
motion from 0 to 110 degrees, in March 1999 from 0 to 105 
degrees, in April 2002 from 0 to 100 degrees and 0 to 110 
degrees, in September 2004 from 0 to 90 degrees, and in 
December 2005 he had full range of motion.  On VA examination 
in July 2006, range of motion was 5 to 95 degrees without 
patellofemoral crepitation and on repeated testing his pain 
started at 75 degrees; after multiple testing, he only flexed 
to 70 degrees.  On subsequent examination in September 2006, 
he flexed to 30 degrees; sitting in a chair, he was perfectly 
at ease going to 90 degrees and getting up; but on 
examination range of motion was 10 to 95 degrees.   

VA standards describe normal range of motion of the knee as 
from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II.  On 
review, there is evidence of some limitation of motion of the 
right knee, but the findings do not meet the criteria for a 
30 percent rating under either DC 5260 or 5261.  VA's General 
Counsel has determined that separate evaluations may be 
assigned for limitation of flexion and extension of the same 
joint.  See VAOPGCPREC 09-2004 (September 17, 2004). Here, 
however, the veteran does not meet the criteria for a 
compensable evaluation for limitation of flexion or more than 
a 10 percent rating for loss of extension, and separate 
evaluations are not for application.

A 30 percent rating is assigned for ankylosis at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees.  38 C.F.R. § 4.71a, DC 5256. However, there is no 
indication that the veteran has ankylosis of the right knee 
and he has displayed an ability to flex and extend.  
Therefore, a higher rating under DC 5256 is not warranted.

The Board finds that the veteran is entitled to an increased 
rating due to functional impairment as a result of pain on 
repetitive use.  On examination in April 2002, the examiner 
noted that the veteran's restriction of motion and pain 
produced excess fatigability which did not permit coordinated 
movements that are rapid in nature.  The examiner also noted 
flare-ups secondary to increased pain and experiencing 
functional impairment.  The July 2006 VA examiner noted 
additional limitation of motion following repetitive use.  
The September 2006 VA examination report noted additional 
functional loss upon flare up and or repetition due to pain, 
weakness, lack of endurance, or incoordination.  The veteran 
required surgery during this period and had several periods 
of convalescence.  Resolving all doubt in his favor, the 
Board finds that the functional loss was equivalent to 
limitation of flexion to 30 degrees and limitation of 
extension to 10 degrees, warranting separate 20 and 10 
percent ratings.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

For the period beginning October 1, 2006

As of October 1, 2006, the veteran's right knee has been 
rated 30 percent disabling under DC 5055 which provides the 
rating criteria for the prosthetic replacement of a knee 
joint.  Under this code, for one year following implantation, 
the knee joint warrants an evaluation of 100 percent.  
38 C.F.R. § 4.71an DC 5055. Thereafter, where there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation 
is warranted.  Id.  Where there are intermediate degrees of 
residual weakness, pain or limitation of motion, the 
disability is rated by analogy to DCs 5256, 5261 or 5262.  
The minimum evaluation is 30 percent.  Id.

Following the veteran's veteran's right knee replacement and 
the temporary 100 percent evaluation afforded under DC 5055, 
the veteran's right knee has been rated as 30 percent 
disabling, effective October 1, 2006. 

In order to warrant a rating in excess of 30 percent for the 
right knee, the evidence would have to show chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  The record reflects significant 
limitation of motion of the left knee following the surgery 
and the veteran complains of severe pain on motion.  The 
record reflects that he is taking Percocet and Methadone, 
without complete relief of pain.  Resolving all doubt in the 
veteran's favor, the Board finds that he exhibits severe 
painful motion of the knee.  

There is no evidence that the residuals of the right knee 
replacement surgery has resulted in a nonunion of the tibia 
and fibula with loose motion and requiring a brace or that 
the knee is ankylosed.  See 38 C.F.R. § 4.71a, DC 5262.  

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether a staged rating is appropriate.  However, 
in the present case, the veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  

Extraschedular Consideration

The Board also finds that apart from the periods of temporary 
total evaluations following his right knee surgeries, at no 
point during this appeal has the criteria for invoking the 
procedures for assignment of a higher evaluation on an 
extraschedular basis been met.  In the absence of evidence 
showing that the veteran's right knee disorder resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation); warranted frequent 
periods of hospitalization; or otherwise has rendered 
impractical the application of the regular schedular 
standards, extraschedular consideration is not warranted.  
See 38 C.F.R. 
§ 3.321(b)(1). 


ORDER

A rating in excess of 20 percent rating for chondromalacia of 
the right knee, postoperative status, with limitation of 
flexion, for the period prior to August 23, 2005 is denied.

A separate 10 percent rating for chondromalacia of the right 
knee, postoperative status, with limitation of extension, for 
the period prior to August 23, 2005 is allowed, subject to 
the regulations governing the award of monetary benefits.

A 60 percent rating for status-post right knee replacement 
for the period beginning October 1, 2006 is allowed, subject 
to the regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


